TGS-004-90089

THIS EXCLUSIVE INTERNATIONAL DISTRIBUTOR AGREEMENT is made and entered into as
of November 3, 2010 (this “Agreement”), between THERMOGENESIS CORP., a Delaware
corporation with principal office 2711 Citrus Road, Rancho Cordova, CA 95742,
USA (“THERMO”), and NANSHAN MEMORIAL MEDICAL INSTITUTE with its principal office
at 26-08 Copley Ct., Free Hold, NJ 07728 (“Distributor”). Each of THERMO and
Distributor is hereinafter referred to as a “Party” and collectively the
“Parties.”

R E C I T A L S

A. THERMO’s business is to design, manufacture (directly or indirectly through
manufacturing subcontractors) and sell medical devices and other products which
utilize its proprietary thermodynamic and/or archiving technology for the
processing of biological substances, including the cryopreservation, thawing,
and storage of blood components.

B. Distributor has facilities and experience in the distribution, sale and
service of medical devices in the Territory (defined below), and desires to
become the exclusive distributor and an authorized service provider for the
Products (defined below), pursuant to the terms of this Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

1. DEFINITIONS. When used herein, capitalized terms shall have the following
meanings:

“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.

“Change of Control” means: (i) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of a Party, or (ii) the direct or indirect
transfer of 50% or more of the outstanding voting interest of a Party, whether
in a single transaction or series of related transactions.

“Field of Use” the Field of Use identified for each Product on Exhibit A-1
attached hereto shall apply to the Territory for such Product, also listed on
Exhibit A-1.

“Know-how” means any and all current and future know-how, technical information,
technical knowledge, unpatentable inventions, manufacturing procedures, methods,
trade secrets, processes, formulas, documentation and other tangible or
intangible property or rights relating to THERMO’s products, whether or not
capable of precise separate description but which alone, or when accumulated,
gives to the Person acquiring it an ability to study, test, formulate,
manufacture, produce or market something which it otherwise would not have known
to study, test, formulate, manufacture, produce or market in the same or similar
way.

“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.

“Product” means the devices and parts listed in Exhibit A-1 attached hereto.
Products include the following: (1) the Marrow Xpress™ (MXP™)(“MXP”) device,
accessories and consumables for bone marrow processing, concentration and stem
cell harvesting, which consists of a battery-operated device (“MXP Device”) and
a processing bag set (“MXP Disposables”) and GMP compliance software (Xpress
Track) and (2) the Res-Q™ (Res-Q60 BMC)(“Res-Q”) device and accessories for bone
marrow processing, concentration and stem cell harvesting, which consists of a
processing tray and centrifuge (“Res-Q System”) and disposable kit (“Res-Q
Disposable”), and various accessories, as further described on Exhibit A-1
attached hereto.

“Territory” means the territory identified for each Product on Exhibit A-1
within any Field of Use designated for such Product.

“THERMO Marks” means any and all trademarks, trade names, service marks, service
names, logos and similar proprietary rights whether now or in the future owned,
controlled or licensed by THERMO and currently used or to be used in connection
with the Products.

“THERMO’s Point of Shipment” as defined in the Uniform Commercial Code refers to
THERMO’s manufacturing facilities.

2. DISTRIBUTION RIGHTS AND OBLIGATIONS.

2.1 Appointment as Exclusive Distributor. THERMO hereby appoints Distributor as
an exclusive THERMO distributor to market, distribute and sell the Product, and
parts that are components thereof, to all existing and potential customers
(“Customers”) within the Territory, subject to compliance with the terms and
conditions of this Agreement. Distributor shall use commercially reasonable
efforts, consistent with the commercial efforts that Distributor would use to
market and sell its other products, to market, distribute and sell the Products,
consistent with the terms and conditions of this Agreement. Additionally,
Distributor shall service the Products in the Territory under the terms set
forth in this Agreement.

2.1.1 Term of Initial Appointment. Subject to earlier termination or renewal as
provided in Section 12 below, Distributor’s initial appointment shall be for a
term of four (4) years from the date of this Agreement (the “Term”).

2.1.2 Limited License of Intellectual Property. THERMO grants to Distributor a
limited, fully paid, nontransferable, non-sublicensable, non-exclusive license
with regard to THERMO Intellectual Property solely for the purposes of and to
the extent necessary for Distributor to use, market, sell, offer to sell,
import, distribute or service the Products manufactured and supplied by THERMO
in the Territory to Customers during the Term of this Agreement.

2.2 Appointment of Sub-Distributors. The Parties agree that Distributor’s rights
and obligations under this Agreement will, subject to terms and limitations
contained in this Agreement, be discharged and administered directly by
Distributor and through the use of contractors, subcontractors, and agents, in a
manner substantially similar to the method that Distributor currently utilizes
to operate its existing businesses. Distributor shall remain responsible to
THERMO for any and all acts and omissions of such sub-distributors and agents.
Distributor may use distributors and sub-distributors to sell the Products as of
the commencement of the Term consistent with its current practices; provided
that such distributors shall be monitored and policed by Distributor in order to
ensure that they do not violate any rights of THERMO or terms or conditions of
this Agreement.

2.3 Promotion of Product; Advertising.

2.3.1 Promotion. During the Term of this Agreement, Distributor shall use its
good faith commercially reasonable efforts to develop a customer base and
market, sell and distribute of the Product and parts within the Territory.
Distributor shall advertise and otherwise promote the Product and parts in a
commercially reasonable manner and furnish appropriate Product information and
promotional materials to its Customers. Distributor shall not sell the Product
and parts under the THERMO Marks and/or other trademarks or trade names by which
they are labeled without the prior written consent of THERMO.

2.3.2 Use of THERMO Marks. Distributor may refer to and advertise itself as an
“Authorized Distributor” and “Authorized Service Provider” of the Product and
parts within all or any portion of the Territory, and may indicate on its
stationery, business cards or other printed materials that it is an “Authorized
Distributor” and “Authorized Service Provider” of Product and parts and, subject
to THERMO’s prior written approval, may have THERMO Marks imprinted thereon.

2.4 Forecasting of Products. Distributor shall quarterly provide to THERMO a
rolling quarterly forecast of Distributor’s requirements for the Product for the
twelve (12) month period commencing that quarter. The requirements for the first
quarter period of each rolling quarterly forecast shall constitute a firm and
binding Purchase Order for Product, and shall be delivered to Distributor in
full prior to the end of the same quarter. The remaining rolling quarterly
forecast shall constitute non-binding estimates of Product and requirements for
the period described; provided that, the 2nd quarter in any forecast shall be
varied by no more that +/- 20% in the subsequent binding forecast, unless
mutually agreed by the parties. The 3rd and 4th quarter of each forecast are
non-binding and may be modified by Distributor at any time in its sole
discretion. Any aggregate increase in firm order quantities over forecasted
quantities for a given quarter in excess of 20% shall be subject to mutual
agreement and the capacity constraints of THERMO.

2.5 Translation of Materials. Distributor shall bear the cost and responsibility
to create and maintain all literature required, in all languages required, in
order to market, sell, distribute and service the Product in the Territory,
including without limitation all labeling, package inserts, instruction manuals,
registrations, sales literature and other promotional materials for the Product.
Distributor shall transfer to THERMO all rights, title and interest in the
translated and prepared materials. All translated materials must be approved by
THERMO prior to release and distribution. Distributor must attach a written
statement with the translated materials submitted to THERMO for approval
certifying that the translation does not misrepresent the claims of the original
English-language material and is an accurate translation.

2.6 Trademark License. In addition, THERMO hereby grants to Distributor the
non-exclusive, royalty-free right and license to use designated THERMO Marks
associated with the Products in connection with the marketing, distribution,
sale and post-sale field service, technical assistance and support of the
Product. Distributor agrees not to alter, obliterate, deface or remove any
THERMO Marks displayed on any Product or its packaging, or add any name, brand
or trademark thereto without the prior written consent of THERMO.
Notwithstanding the foregoing, Distributor’s trademarks may be displayed on
Product packaging, and the parties shall reasonably cooperate with one another
to ensure that all Product packaging and labeling prepared by THERMO complies
with applicable law. Except as provided in this Agreement, nothing herein shall
grant to Distributor any right, title or interest in the THERMO Marks, which
right, title and interest shall be vested in THERMO. Distributor shall
immediately notify THERMO if, during the term of this Agreement, Distributor
becomes aware of any other Person who is using any trademark, trade name,
service mark, service name or logo that is substantially or confusingly similar
to those owned or used by Distributor pursuant to the authority granted by
THERMO hereunder.

2.7 Reservation of Title. THERMO reserves to itself and retains all right, title
and interest in and to all Applicable THERMO Technology related to the Products
and to any modifications, enhancements, improvements and upgrades thereto.
Distributor may not duplicate, translate, decompile, reverse engineer or adapt
the Product and parts without THERMO’s prior written consent.

2.8 No Other Rights. Except as expressly provided in this Agreement, no right,
title, or interest is granted by THERMO to Distributor hereunder. THERMO may
distribute products other than the Product within the Territory, either directly
or indirectly through distributors, and no right, title or interest is granted
by THERMO to Distributor relating to such product and parts.

3. APPOINTMENT AS SERVICE PROVIDER AND OBLIGATIONS.

3.1 Appointment as Authorized Service provider. THERMO hereby appoints
Distributor as an exclusive service provider to repair and service the Product,
and parts that are components thereof, including warranty service as applicable,
to all existing and potential Customers within the Territory.

3.2 Service Personnel Qualifications, Training, and Availability. Distributor
shall have qualified service personnel that have appropriate experience in the
repair and maintenance of medical equipment. The number of service personnel
shall be sufficient to provide service support to the THERMO customer base in
their Territory and should be adjusted as needed to adequately support the
installed base. Primary service personnel must be able to communicate in English
in order to complete Service training as defined in Section 3.3 and for future
communications with THERMO support engineers. Service personnel must be
certified by THERMO before they are authorized to perform service on the
Product. Service personnel must pass written examinations provided by THERMO
before they receive their certification. There will be a ninety (90)-day
probation period after certification to review the service program at each new
distributor location. Special training qualification is required in order to
perform installation of certain THERMO products. Service personnel assigned to
the support of THERMO Products must be available to provide initial service
contact to customers within twenty four (24) hours for customers with
non-operational equipment. Once an initial assessment has been made, should a
product require return to a manufacture site for repair, Distributor shall
provide a loaner or refurbished unit to Customer within a reasonable time.

3.3 Service Personnel Training. THERMO shall provide service training for
Distributor’s field service personnel to enable Distributor to perform post-sale
field service, technical assistance and support for its Customers, the frequency
of such training shall be in the sole discretion of THERMO, provided, however,
that at least one such training session shall be provided by THERMO within six
(6) months of the date of this Agreement. Such training shall be conducted, at
THERMO’s election, at THERMO’s Rancho Cordova, California facilities or at
Distributor’s facilities in Territory. THERMO will provide such training without
charge; provided, however, that Distributor shall bear all out-of-pocket costs
incurred in connection with such training, including travel, airfare and lodging
expenses, as well as the reimbursement of such out-of-pocket expenses reasonably
incurred by THERMO to send a training representative to Distributor’s facilities
in Territory. In addition, THERMO will provide Product updates and service
bulletins as they become available in English.

3.4 Facilities and Inventory; Repair and Replacement Parts Stock. Distributor
shall maintain sufficient spare parts, warehousing and distribution facilities
and warranty service centers within the Territory to fulfill adequately the
reasonable needs of its Customers for Product and parts and to service the
Products during the life of the Product, including maintaining an adequate
supply of loaner or refurbished units to be used in connection with service
repairs in cases where a unit requires return to a manufacture site for repair.

3.5 Other Information Reporting. Distributor shall provide to THERMO, at
Distributor’s expense and in English, each and every quality and/or service
complaint within three (3) business days after receipt of such complaint by
Customer. The complaint reporting form defined in Exhibit H should be used for
reporting the information to THERMO. In addition, Distributor shall notify
THERMO of any “incident” (as defined in Exhibit D) within twenty (24) hours as
outlined in the vigilance procedure attached hereto as Exhibit D. Detailed
information of service performed or actions taken to resolve the reported
complaint shall be communicated to THERMO within three (3) business days after
completion of the actions.

3.6 Post-Sale Field Service, Technical Assistance, Support and Warranty Service.
Distributor shall provide to its Customers post-sale field service, technical
assistance and support for Product sold by Distributor in the Territory. All
Product parts used by Distributor in providing service shall be procured from
THERMO pursuant to the terms of this Agreement. At the request of Customers,
Distributor shall (a) install and service the Products, (b) perform all required
inspections of installation and required service and preventative maintenance of
the Products, as applicable, (c) timely respond to Customer calls and claims
with respect to the Product, and (d) provide any applicable training for
Customers. If, during the Term or any additional period agreed upon by both
parties, Distributor performs any warranty service for its Customers during the
warranty period for any Product, THERMO shall reimburse Distributor for the
costs and expenses reasonably incurred, excluding labor and costs by Distributor
in performing such service, which amount shall not exceed THERMO’s standard
reimbursement schedule for such repair or have been pre-approved by THERMO. The
cost of any field service or other support for any Product performed by
Distributor after the expiration of the applicable warranty period for such
Product shall be agreed upon between Distributor and the Customers. Distributor
shall document all service visits and work performed (as defined in Exhibit G)
and Distributor shall furnish to THERMO copies of any written reports prepared
by Distributor with respect to warranty repairs made by Distributor to the
Products. Distributor shall contact THERMO regarding return of parts and shall
return all required parts under warranty for analysis within thirty (30) days of
repair to THERMO.

4. TERMS OF PURCHASE OF PRODUCT.

4.1 Terms and Conditions. Distributor shall purchase all Products and
replacement Product parts from THERMO, which Products and replacement Product
parts shall thereafter be resold by Distributor to its Customers. All purchases
of Product and parts hereunder shall be subject to the provisions of this
Agreement. Unless otherwise agreed in writing, nothing contained in any purchase
order submitted pursuant to this Agreement shall in any way modify or add any
provision to this Agreement. In the event of a conflict between the terms of any
purchase order and the provisions of this Agreement, the provisions of this
Agreement shall govern.

4.2 Prices. All prices for Product and parts purchased by Distributor hereunder
shall be Freight on Board (“FOB”), THERMO’s Point of Shipment. The initial price
to Distributor for each Product and part is set forth opposite such Product or
part in Exhibit A-2, and such initial price will remain fixed through the end of
THERMO’s fiscal year (ending June 30th). Thereafter, the purchase price to
Distributor for such Product or part may be increased or decreased by THERMO
upon not less than ninety (90) days’ prior written notice to Distributor.

4.3 Certain Taxes. The parties acknowledge that the purchase prices of Product
and parts set forth in Exhibit A-2 do not include any sales, excise, use, value
added or other government taxes or duties that may be applicable to the export,
import or purchase of the Product and parts, including all income and
income-based taxes imposed on THERMO under applicable laws in Territory, which
taxes shall be the sole responsibility of and Distributor agrees that it will
bear all such taxes and duties. When THERMO has the legal obligation to collect
and/or pay such taxes or duties, the appropriate amount shall be added to
Distributor’s invoice and paid by Distributor to THERMO, unless Distributor
provides THERMO with a valid tax exemption certificate authorized by the
appropriate governmental taxing authority, or provides proof of payment to such
authority.

4.4 Order and Acceptance. All orders for Product and parts shall be by means of
a signed written purchase order which shall be submitted to THERMO at THERMO’s
address for notice purposes set forth in Section 14.4, and shall request a
delivery date. Orders may be placed by telephone, facsimile transmission or,
upon the parties’ agreement, on THERMO’s Web-Site or by e-mail; provided,
however, that a signed confirming purchase order is received by THERMO ten (10)
business days after such order. THERMO shall notify Distributor in writing
within a reasonable period of time from submission of the purchase order of any
rejected order. THERMO shall have no liability to Distributor with respect to
purchase orders that are not accepted.

4.5 Invoicing; Payment. THERMO shall submit an invoice to Distributor with each
shipment of Product and parts ordered by Distributor. Each invoice shall be due
and payable in the manner agreed to by the parties set forth in Exhibit E. All
invoices shall be sent to Distributor’s address for notice purposes set forth in
Section 14.4, without regard to the actual shipping address for the Product and
parts. Each such invoice shall state Distributor’s aggregate and unit purchase
price for Product and parts in the relevant shipment, plus any freight, taxes or
other costs incident to the purchase or shipment initially paid by THERMO and to
be borne by Distributor hereunder. Distributor shall make all payments to THERMO
under this Agreement in United States dollars in immediately available funds to
a bank account designated by THERMO in such invoice, or otherwise designated by
THERMO in writing. Distributor shall not take any credits or offsets against
amounts billed Distributor by THERMO without THERMO’s prior written consent.

4.6 Letter of Credit (LOC). Within 30 days following the effective date of
Agreement, Distributor shall secure a performance bond or equivalent facility,
approved by THERMO, in an initial amount of $500,000 held at US bank. The LOC
shall serve as collateral in the event the distributor is unable to move funds
out of China.

4.7 Shipping; Risk of Loss.

4.7.1 All Product and parts delivered by THERMO pursuant to this Agreement shall
be suitably packed for surface or air shipment, in Distributor’s sole
discretion, in THERMO’s standard shipping cartons, marked for shipment to such
location or locations as Distributor may designate, and delivered to Distributor
or its carrier, FOB, THERMO’s Point of Shipment. Risk of loss of Product and
parts shall pass to Distributor upon delivery to the carrier at the FOB point of
shipment.

4.7.2 THERMO shall ship all Product and parts in accordance with Distributor’s
delivery instructions specified in Distributor’s purchase orders; provided,
however, that if Distributor does not provide delivery instructions with respect
to the carrier to be used, THERMO may use its customary carrier. Partial
shipments are allowed. All freight, insurance and other shipping expenses, as
well as any special packing expenses, shall be paid by Distributor. Distributor
shall also bear all applicable taxes and duties that may be assessed against the
Product and parts after delivery to the carrier FOB, THERMO’s Point of Shipment.

4.7.3 THERMO shall use its good faith efforts to ship the Products within a
reasonable amount of time after receipt and acceptance of Distributor’s purchase
order for the Product, consistent with THERMO’s shipping procedures in place
from time to time. All shipments of Product and parts shall be deemed to conform
to the relevant purchase order unless THERMO receives from Distributor, no later
than fifteen (15) days after the receiving date of a given shipment, written
notice specifying the shipment, the purchase order number and the exact nature
of the discrepancy between the shipment and the order.

5. WARRANTIES; REMEDIES FOR NON-CONFORMING PRODUCT.

5.1 Standard Warranty. THERMO’s standard warranty is attached hereto as Exhibit
C.

5.2 Customer Warranties. Distributor shall pass on to their Customers the
Product warranties set forth in Section 5.1, a copy of which Product warranty
will be included in THERMO’s packaging of the Product and parts.

5.3 Return Materials Procedure. There are no rights of return for cash. Product
returns are allowed under THERMO’s warranty program. All Product returns must be
approved by THERMO and assigned a Return Material Authorization (“RMA”) number.
To obtain an RMA number prior to return, the Distributor shall notify THERMO of
the description of the Product, quantity, reason for return, serial number of
device and date of purchase of Product to be returned. All Product returns from
Distributor shall be sent directly to THERMO, insured by Distributor. The RMA
number shall be prominently displayed on the outside of the shipping box and the
Products shall be packaged to protect them from shipping damage. Repair for
costs of damage due to improper packaging will be the responsibility of the
Distributor.

6. ADDITIONAL OBLIGATIONS OF DISTRIBUTOR.

6.1 Compliance with Laws. Distributor shall comply in all material respects with
the laws and regulations (including, without limitation, health and safety
regulations) applicable to the marketing, distribution, sale and service of
Product and parts within the Territory. Distributor shall monitor the
appropriate information sources in the Territory for material changes in such
laws and regulations relating to the distribution of Product and parts within
the Territory and notify THERMO in writing of all such material changes. The
Distributor shall track customer shipment by lot and/or serial number to assist
THERMO in performing any field corrective actions.

6.2 Registrations and Clinical Studies. As required from time to time under the
laws of any province or state within the Territory, Distributor shall, apply for
and use its commercially reasonable efforts to obtain in THERMO’s name all
approvals, registrations, licenses and permits that are required to market,
distribute, sell and service the Product and parts within such Territory.
Distributor shall be responsible for interacting with the Special Food and Drug
Administration in the Territory and facilitating registration of the Product and
any test centers for the Product in the Territory in THEMO’s name. THERMO shall
be responsible for all costs associated with the registration filing and
associated testing. Distributor shall furnish to THERMO copies of all
applications, and all registrations, licenses and permits obtained therefrom,
for the Product. Distributor shall be responsible, at its sole cost and expense,
for sponsoring and supporting any clinical trials or studies useful to
(i) expedite market adoption of the Product in the Territory, (ii) establish
equivalence with standards of care and competitive systems or technology, and
(ii) establish the safety and efficacy of the Products.

6.3 U.S. Export Controls. Distributor understands and acknowledges that THERMO
is subject to regulation by agencies of the United States Government, including,
without limitation, the United States Department of Commerce and the U.S. Food
and Drug Administration, which prohibit export or diversion of certain products
and technology to certain countries. Any and all obligations of THERMO to
provide the Product, documentation, or any media in which any of the foregoing
is contained, as well as any other technical assistance shall be subject in all
respects to such United States laws and regulations as shall from time to time
govern the license and delivery of technology and products abroad by Persons
subject to the jurisdiction of the United States, including the Export
Administration Act of 1979, as amended, any successor legislation, and the
Export Administration Regulations issued by the Department of Commerce, Bureau
of Export Administration. Distributor agrees to cooperate with THERMO,
including, without limitation, providing required documentation, in order to
obtain export licenses or exemptions therefrom.

6.4 Customer Notification. THERMO will be responsible for initiating product
recalls. Distributor shall be responsible for notifying Customers of Product and
part recalls. Distributor shall submit a written report to THERMO of the recall
status of the Products or parts.

6.5 Customer Database. Distributor shall provide a customer database within six
(6) months of execution of this contract and update once per year to include
Customer name, contact, address, e-mail, phone number and purchase history.

6.6 Sales, Support and Service Metrics. Distributor shall achieve annual sales,
customer support and technical service operating metrics as set forth on
Exhibit F and adjusted from time to time by the JOC (See Section 8. Joint
Operating Committee).

6.7 Regulatory Relationships. Distributor shall maintain appropriate
relationships with Ministries of Health and regulatory agencies within the
Territory.

6.8 Training Requirements. Distributor shall provide sales and service training,
to be determined by the JOC, to all members of the general and special sales and
technical service organizations involved in selling or servicing Products.

6.9 Sell Through Reports. Distributor shall provide ThermoGenesis monthly
sell-through shipment quantities to end customers and sub-distributors on a
monthly basis.

6.10 No Conflicting Commitments. Distributor shall not enter into any third
party commitments or contracts with end-user customers for THERMO Product sales
or service and repair that supersedes or conflicts with the terms and conditions
of this Agreement.

7. OBLIGATIONS OF THERMO.

7.1 Compliance with Laws. THERMO shall comply in all material respects with all
laws and regulations within the United States applicable to the manufacture,
labeling, packaging and sale of the Product and parts. THERMO shall supply only
products which have CE Mark.

7.2 Support. THERMO shall provide consultation to Distributor concerning
technical aspects and use of the Product from time to time as reasonably
requested by Distributor. Post warranty technical support and service assistance
shall be provided to Distributor as described in Exhibit B, attached and
incorporated herein.

7.3 Scientific and Technical Information. THERMO shall provide to Distributor
scientific and technical information available to THERMO and required for
distribution to obtain any registrations, licenses and permits required for the
sale and distribution of the Product within the Territory, or to respond to
inquiries from Customers, or governmental or regulatory authorities.

7.4 Product Training. THERMO shall provide Product training for Distributor’s
product managers and field application specialists on an as-needed basis to
enable Distributor to promote the sale of Product and parts and to perform
post-sale field service, customer training, technical assistance and support for
its Customers. Such Product training shall be conducted, at THERMO’s election,
at THERMO’s Rancho Cordova, California facilities or at Distributor’s facilities
in Territory, and will be free of charge, provided, however, that Distributor
shall be responsible for all out-of-pocket expenses incurred in connection with
such Product training, including travel, airfare and lodging expenses incurred
by Distributor’s personnel while attending such training in California. In the
case that THERMO provides training at Distributor’s facilities in Territory at
Distributor’s request, Distributor will be responsible for all costs incurred in
connection with such training (to be charged on a day-by-day basis), and
including the reimbursement of out-of-pocket expenses reasonably incurred by
THERMO in sending a training representative to the Distributor’s facilities in
Territory. In addition, THERMO will provide Product updates and service
bulletins as they become available.

7.5 Information Reporting. THERMO shall provide to Distributor, at THERMO’s
expense, (i) information regarding any discovered defects in the Product and
parts, or any malfunction or deterioration in the performance of the Product and
parts, and (ii) any inadequacy in the labeling or the instructions for use.
Distributor is responsible for disseminating the information to customers and
service representatives as appropriate.

7.6 Registrations, Licenses and Patents. During the term of this Agreement,
THERMO shall, as necessary to support approval, registration and licensing of
the Products by Distributor in the Territory: (a) maintain all current
regulatory files, registrations and licenses for Products outside of the
Territory and (b) maintain and pay the associated filing and maintenance fees
for all patents owned by THERMO.

7.7 Responsible Person. Distributor shall notify the competent authorities in
Territory that it has been designated as the person responsible for the
marketing and distribution of the Product within the Territory, and
Distributor’s address for notice purposes in Section 14.4 shall be the
registered place of business for such purposes.

8. JOINT OPERATING COMMITTEE

8.1 Upon the Effective Date, THERMO and Distributor shall establish a joint
operating committee (“JOC”). The JOC shall be comprised of 2 members appointed
by THERMO and 2 members appointed by Distributor. The JOC shall have the duties
and responsibilities set forth in this Section.

8.2 The JOC shall discuss and work to reach consensus on the management and
administration of the responsibilities and obligations of the Parties under the
Agreement. If the JOC is unable to reach consensus on a matter, the issue shall
be resolved by the senior most executives of the Parties responsible for the
division administering the Agreement. If such senior executives cannot reach
consensus and resolution, the Parties shall continue to comply with the express
terms of the Agreement, and each Party shall have the right to decide how to
proceed within each Party’s respective area of responsibility.

8.3 The JOC will meet face to face no less than quarterly to review, among other
things, sales performance, progress on sales metrics, the operating plan and
budget, on hand inventory levels, customer usage information, and make such
adjustments and changes as are agreed to by the Parties.

8.4 THERMO reserves the right to work with the Distributor six (6) months after
the date of this Agreement, to mutually agree upon what minimum requirements
will be placed on the Distributor to be set forth in Exhibit F. Thereafter,
THERMO retains the right to reevaluate the minimum requirements and mutually
determine with Distributor new minimum requirements by amending Exhibit F once
per year (or at such greater frequency as the parties mutually agree).

8.5 Attached as Exhibit K is an outline of the current three (3) phased approach
and forecast for the sales and marketing of the Products in the Territory.  The
JOC shall further refine and expand this outline into a multi-phased, targeted
sales and marketing plan for the Territory.

9. DEVELOPMENT OF THE BONE MARROW CHANNEL

9.1 Distributor shall utilize sufficient resources to commercialize and support
the Products.  Distributor shall devote sufficient personnel, to be agreed up by
the Parties through the JOC, to develop and manage the bone marrow market and
shall hire, train and manage any necessary additional dedicated marketing, and
sales personnel for the bone marrow market.  The approximate number and type of
general and special sales and, marketing resources for each geographic region
shall be defined and agreed upon and reviewed annually by the JOC.

9.2 Distributor shall provide direct end-customer call support involving routine
(order entry, shipping, billing) and advanced (complaint processing, problem
investigation, and technical application) customer service through its customer
hotline. Any specialized support requiring highly specialized product expertise
will be directed towards THERMO. For purposes of this Section 9.2, “highly
specialized product expertise” shall mean technical product application or
scientific subject matter expertise related to the Product use by customers.

9.3 Distributor shall employ Dr. Daopei Lu to serve as Medical Director. Dr. Lu
shall provide oversight to staff of field-based application support and clinical
education services.

10. STOCK GRANTS AND MILESTONES

10.1 Subject to approval by the THERMO Board, concurrent with the execution of
this agreement, and compliance with all applicable laws, THERMO will grant
restricted common stock to Distributor based upon certain performance
achievements, as stipulated in Exhibit I. Each award of stock pursuant to this
Section 10.1 shall be conditioned on Distributor (a) executing and delivering a
“Stock Grant Agreement” for the shares in the form attached as Exhibit J, and
(b) being in full compliance with all of the terms and conditions of this
Agreement, including, without limitation, the paying current of all outstanding
accounts, prior to or concurrent with such grant.

10.2 In addition to the stock grant provided pursuant to Section 10.1 above,
THERMO will grant a restricted stock award of one half percent (0.5%) of the
total outstanding common shares of the Company, concurrent with the signing of
this Agreement, subject only to Distributor executing and delivering a Stock
Grant Agreement cover such shares. In exchange for this restricted grant,
Distributor shall (i) invest no less than $1Million in each of the first two
years of the Term in Distributor’s distribution and marketing organization,
which shall include the establishment of a corporate administrative office
housing 2-3 full time personnel where all administrative activities (billing,
accounting, etc.) will be managed in the Territory, the hiring of appropriate
clinical education and technical support personnel, and the hiring of full time
business development managers in each of the five provinces of the Territory
targeted for initial marketing and sales activities (“Phase I Territories”) to
facilitate the effective launch and ongoing sales support of the Products, and
(ii) file for Product registration in each of the five Phase I Provinces.

10.3 Vested stock shall be subject to the same volume limitations on resale as
affiliates under Rule 144 of the U. S. Securities Act of 1933. Attached as
Exhibit L is a summary of the rule’s five (5) conditions.

11. REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

11.1 THERMO. THERMO hereby represents and warrants to Distributor that:

11.1.1 THERMO is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate power
and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted. THERMO has all necessary
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by THERMO.

11.1.2 The execution, delivery and performance by THERMO of this Agreement and
the consummation of the transactions contemplated hereby do not violate or
conflict with the Certificate of Incorporation or Bylaws of THERMO, any material
contract, agreement or instrument to which THERMO is a party or by which it or
its properties are bound, or any judgment, decree, order or award of any court,
governmental body or arbitrator by which THERMO is bound, or any law, rule or
regulation applicable to THERMO.

11.1.3 THERMO is the sole, exclusive and lawful owner of all right, title and
interest in and to the applicable THERMO technology incorporated in the Product
(“Applicable THERMO Technology”) and to the THERMO Marks, free and clear of all
liens, claims, security interests or other restrictions or encumbrances. THERMO
has not granted to any other Person any license, franchise or other rights to
acquire, use or exploit the Applicable THERMO Technology within the Territory
(or any portion thereof). THERMO has the right to grant the distribution and
other rights to Distributor hereunder, without the consent of any other Person.

11.2 Distributor. Distributor hereby represents and warrants to THERMO that:

11.2.1 Distributor is a company duly organized and existing under the laws of
Territory, and has all power and authority to own, lease and operate its
properties and to carry on its businesses as currently conducted. Distributor
has all necessary power and authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Distributor.

11.2.2 The execution, delivery and performance by Distributor of this Agreement
and the consummation of the transactions contemplated hereby do not violate or
conflict with the Certificate of Incorporation or Bylaws of Distributor, any
material contract, agreement or instrument to which Distributor is a party or by
which it or its properties are bound, or any judgment, decree, order or award of
any court, governmental body or arbitrator by which Distributor is bound, or any
law, rule or regulation applicable to Distributor.

11.2.3 Distributor and its Affiliates have the distribution facilities and
personnel reasonably necessary to perform its functions and otherwise carry out
its obligations under the terms of this Agreement.

12. TERM AND TERMINATION.

12.1 Term. The term of this Agreement shall commence on the date hereof and
shall continue for four (4) years, unless earlier terminated pursuant to
Section 12.2. This Agreement may be renewed for on additional, successive two
(2) year period, unless a Party provides written notice to the other Party of
its desire not to renew the term at least ninety (90) days prior to expiration
of the then current term of this Agreement.

12.2 Termination of Agreement. This Agreement may be terminated as follows:

12.2.1 The parties may terminate this Agreement upon their mutual written
agreement.

12.2.2 THERMO may terminate this Agreement upon sixty (60) days written notice
if Distributor breaches any of its material representations, warranties,
covenants or obligations under this Agreement.

12.2.3 Distributor may terminate this Agreement upon sixty (60) days written
notice if THERMO breaches any of its material representations, warranties,
covenants or obligations under this Agreement.

12.2.4 Either Party may terminate immediately this Agreement by written notice
to the other Party upon the occurrence of any of the following events: (i) the
other Party is or becomes insolvent or unable to pay its debts as they become
due within the meaning of the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute; or (ii) the other Party appoints or
has appointed a receiver for all or substantially all of its assets, or makes an
assignment for the benefit of its creditors; or (iii) the other Party files a
voluntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute; or (iv) the other Party has filed
against it an involuntary petition under the United States Bankruptcy Code (or
any successor statute) or any analogous foreign statute, and such petition is
not dismissed within ninety (90) days.

12.2.5 THERMO may terminate this Agreement if Distributor fails to purchase
minimum commitments on Exhibit F, and if this issue fails to be resolved in a
good faith meeting by the JOC within a ninety (90)-day period.

12.2.6 THERMO may terminate this Agreement upon not less than one hundred eighty
(180) days prior written notice in the event of a Change of Control of THERMO.

12.2.7 Either Party may terminate immediately this Agreement by written notice
to the other Party upon the verified allegation against or formal charging of
the other Party of a criminal or civil offense.

12.2.8 THERMO may terminate this Agreement during the period between months
thirteen (13) through eighteen (18) of the term, inclusive of such months, upon
not less than thirty (30) days prior written notice in the event that THERMO
determines in its sole discretion that sale levels and market progress under
this Agreement are not meeting its expectations, provided that, (a) THERMO shall
pay to Distributor a termination fee in the amount of One Million Dollars
($1,000,000) upon the effectiveness of such termination and (b) THERMO shall
remove any restrictions and legends from the shares granted to Distributor under
Sections 10.1 and 10.2, subject to the requirements of Rule 144 of the U.S.
Securities Act of 1933.

12.3 Effect of Termination.

12.3.1 The expiration or earlier termination of this Agreement shall not relieve
any party of any of its rights or liabilities arising prior to or upon such
expiration or earlier termination.

12.3.2 Within ten (10) business days following the effective date of the
expiration or earlier termination of this Agreement, Distributor shall provide
to THERMO a complete inventory of Product and parts in Distributor’s possession,
in transit between Distributor’s authorized locations or in transit to
Distributor from THERMO or otherwise in Distributor’s control. THERMO may
inspect Distributor’s Product inventory and audit Distributor’s records in the
manner provided herein above.

12.3.3 Notwithstanding the expiration or earlier termination of this Agreement,
Distributor may continue to market, distribute and sell Product and parts within
the Territory after the expiration or earlier termination of this Agreement
until the earlier of (i) the date that Distributor has sold all of its Product
inventory existing as of the effective date of expiration or earlier termination
and (ii) the six (6)-month anniversary of the effective date of expiration or
earlier termination.

12.3.4 Notwithstanding Section 12.3.3, upon the expiration or earlier
termination of this Agreement, Distributor may not enter into any new service
contracts as an authorized service provider; provided, however, that Distributor
may continue to provide service and repairs under existing service contracts
through the then current terms of such contracts. Distributor may not renew such
existing contracts, and upon the expiration of the then current term shall
transfer each such contract to THERMO. Additionally, Distributor shall not be
reimbursed for warranty work performed after the expiration or termination of
this Agreement unless pre-approved by THERMO. THERMO and Distributor shall work
together and perform further actions as needed to transition all aspects of
Product service to THERMO so that Customers’ service and warranty needs are met
after the expiration or termination of this Agreement.

12.4 Return of Marketing Materials. Distributor shall return to THERMO all
promotional materials for Product and parts previously furnished by THERMO and
in Distributor’s possession at the time that Distributor is no longer entitled
to distribute and sell any Product and parts hereunder and at this time
Distributor shall no longer use the designations “Authorized Distributor” and
“Authorized Service Provider” in connection with THERMO’s Products on its
business cards, stationery and other printed materials.

12.5 Force Majeure. Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by strike, riot, war, acts of
God, earthquake, fire, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason to the extent that the failure to
perform is beyond the reasonable control of the non-performing party.

13. CONFIDENTIALITY.

13.1 Confidentiality. Each party acknowledges that, in the course of performing
its duties and obligations under this Agreement, certain information that is
confidential or proprietary to such party (“Confidential Information”) will be
furnished by the other party or such other party’s representatives. Each party
agrees that any Confidential Information furnished by the other party or such
other party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the promotion, marketing,
distribution and sale of Product and parts under this Agreement and, except as
provided herein, will not be disclosed by it or its representatives without the
prior written consent of the other party. Notwithstanding the foregoing, the
parties agree that all Confidential Information shall be clearly marked
“CONFIDENTIAL” or, if furnished in oral form, shall be stated to be confidential
by the party disclosing such information at the time of such disclosure and
reduced to a writing by the party disclosing such information which is furnished
to the other party or such other party’s representatives within forty-five
(45) days after such disclosure.

13.2 Exceptions. The confidentiality obligations of each party under
Section 13.1 do not extend to any Confidential Information furnished by the
other party or such other party’s representatives that (i) is or becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) was available to such party or its
representatives on a non-confidential basis prior to its disclosure thereto by
the other party or such other party’s representatives, (iii) was independently
developed without the use of the other party’s Confidential Information by
representatives of such party who did not have access to the other party’s
Confidential Information, as established by contemporaneous written records, or
(iv) becomes available to such party or its representatives on an
non-confidential basis from a source other than the other party or such other
party’s representatives; provided, however, that such source is not bound by a
confidentiality agreement with the other party or such other party’s
representatives.

13.3 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:
(i) to the extent required to comply with applicable legal requirements
including as part of regular securities law reporting requirements and/or in
accordance with securities regulatory authority or securities exchange rules,
demands and/or practice; (ii) to the extent and to the persons and entities
required by rules of the National Association of Securities Dealers; provided,
however, that the responding Party shall first have given prompt notice to the
other Party hereto to enable it to seek any available exemptions from or
limitations on such disclosure requirement and shall reasonably cooperate in
such efforts by the other Party; or (iii) as necessary to file or prosecute
patent applications, prosecute or defend litigation or otherwise establish
rights or enforce obligations under this Agreement, but only to the extent that
any such disclosure is necessary.

13.4 Compelled Disclosure. In the event that either party or its representatives
are requested or become legally compelled (by oral questions, interrogatories,
requests for information or document subpoena, civil investigative demand or
similar process) to disclose any Confidential Information furnished by the other
party or such other party’s representatives or the fact that such Confidential
Information has been made available to it, such party agrees that it or its
representatives, as the case may be, will provide the other party with prompt
written notice of such request(s) so that the other party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. In the event that such protective order or other remedy is not
obtained, or that the other party waives compliance with the provisions of this
Agreement, such party agrees that it will furnish only that portion of such
Confidential Information that is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded to that portion of such Confidential Information and other information
being disclosed.

13.5 Ownership of Confidential Information. The party disclosing or otherwise
furnishing Confidential Information to the other party will retain the exclusive
ownership of all right, title and interest in and to such Confidential
Information.

13.6 Survival. The obligations of the parties under this Section 13 shall
survive the expiration or earlier termination of this Agreement for a period of
three (3) years.

14. GENERAL PROVISIONS.

14.1 Independent Contractors. The relationship of THERMO and Distributor
established by this Agreement is that of independent contractors, and nothing
shall be deemed to create or imply any employer/employee, principal/agent,
partner/partner or co-venturer relationship, or that the parties are
participants in a common undertaking. Neither party may direct or control the
activities of the other party or incur or assume any obligation on behalf of the
other party or bind such other party to any obligation for any purpose
whatsoever.

14.2 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws. Any
dispute or issue arising hereunder, including any alleged breach by Distributor,
not resolved pursuant to Section 14.13 shall be heard, determined and resolved
by an action commenced in the federal or state courts in Sacramento, California,
which the parties hereby agree shall have the exclusive jurisdiction over the
issues and the parties. Distributor hereby agrees to submit itself to the
jurisdiction of the federal and state courts in Sacramento, California and
waives the right to make any objections based on the exclusive jurisdiction or
venue in such courts. The California courts shall have the right to grant all
relief to which each party is or shall be entitled hereunder, including all
equitable relief as the Court may deem appropriate. Distributor hereby consents
to service of process by registered mail.

14.3 Entire Agreement. This Agreement, including the Exhibits, sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior oral and written, and all contemporary oral,
negotiations, agreements and understandings with respect to the same.

14.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, telegram,
facsimile or telex, or by registered or certified mail (postage prepaid, return
receipt requested), to the other party at the following address (or at such
other address for which such party gives notice hereunder):

If to Distributor:
NANSHAN MEMORIAL MEDICAL INSTITUTE
26-08 Copley Ct
Free Hold, NJ 07728
Attn: Daniel Lu
Telephone: (917) 816-0777
Facsimile:       

If to THERMO:
THERMOGENESIS CORP.
2711 Citrus Road
Rancho Cordova, CA 95742
Attention: Harold J. Baker
Vice President, Commercial Operations
Telephone: (916) 858-5100
Facsimile: (916) 858-5199

14.5 Assignment and Binding Effect. Except as otherwise provided in this
Agreement, neither Party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other Party; provided that THERMO may assign this Agreement to an Affiliate,
to a successor to all or substantially all of the business or assets of THERMO,
or in connection with a Change of Control. No permitted assignment of rights or
delegation of duties under this Agreement shall relieve the assigning or
delegating party of its liabilities hereunder. For purposes of this Agreement,
either Party shall be deemed to have assigned this Agreement in the event of a
Change of Control with respect to such Party. Subject to the foregoing, this
Agreement is binding upon, and inures to the benefit of, the parties and their
respective successors and permitted assigns.

14.6 Partial Invalidity. If any provision of this Agreement is held to be
invalid by a court of competent jurisdiction, then the remaining provisions
shall remain, nevertheless, in full force and effect. The parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the parties.

14.7 No Waiver; Amendment. No waiver of any term or condition of this Agreement
shall be valid or binding on any party unless agreed to in writing by the party
to be charged. The failure of either party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either party to enforce each and every such provision
thereafter. This Agreement may not be amended or modified except by the written
agreement of the parties other than the amendment of Exhibit(s) A-2 and F, which
may be modified by THERMO on the intervals provided in this agreement.

14.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one instrument.

14.9 Consent Not Unreasonably Withheld. No party given the right to approve or
consent to any matter shall unreasonably withhold, condition or delay its
approval or consent. The failure to respond in writing within any specified time
period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.

14.10 Construction; Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any section, recital, exhibit, schedule and
party references are to this Agreement unless otherwise stated. No party, nor
its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

14.11 Further Assurances. Each party agrees to cooperate fully with the other
and execute such instruments, documents and agreements and take such further
actions to carry out the intents and purposes of this Agreement.

14.12 Press Releases and Announcements. Except as may be contemplated hereunder,
neither party may issue any press release or make any public announcement
concerning the transactions contemplated by this Agreement without the prior
consent of the other party, except for any releases or announcements which may
be required by or, in such party’s discretion, reasonably necessary under
applicable law, in which case the party proposing to make such release or
announcement will allow the other party a reasonable opportunity to review and
comment on such release or announcement in advance of such issuance or making.

14.13 Alternative Dispute Resolution.

14.13.1 Any controversy, dispute or claim arising out of or relating to this
Agreement (or the breach hereof) that cannot be resolved by good faith
negotiation between or among the parties may be finally submitted to the
American Arbitration Association (“AAA”) for final and binding arbitration
pursuant to the Commercial Arbitration Rules of the AAA. Such arbitration shall
be held in Sacramento, California, before a single arbitrator who shall be a
retired federal or California state judge. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings. The decision of the arbitrator shall be final, unappealable and
binding, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall be authorized to
award any relief, whether legal or equitable, to the party so entitled to such
relief.

14.13.2 In respect of any suit, action or other proceeding relating to the
enforcement of any award rendered by the arbitrator, each party irrevocably
submits to the non-exclusive jurisdiction of any state or federal court located
in the City of Sacramento, State of California.

14.13.3 The arbitrator shall be authorized to apportion its fees and expenses
and the reasonable attorney’s fees and expenses of the parties as the arbitrator
deems appropriate. In the absence of any such apportionment, the prevailing
party in any arbitration or other proceeding shall be entitled, in addition to
any other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable fees of attorneys and other professionals.

14.13.4 The parties agree that this Section 14.13 has been included to resolve
rapidly and inexpensively any claims or disputes between them with respect to
this Agreement, and that this Section 14.13 shall be grounds for dismissal of
any action commenced by any party in any court with respect to any controversy,
dispute or claim arising out of or relating to this Agreement (or the breach
hereof).

14.14 Governing Language. The English language version of this Agreement shall
control in any dispute between the parties.

14.15 Distribution of Competitive Products. Distributor agrees not to, directly
or indirectly distribute competitive products of THERMO’s Products as defined in
Exhibit A during the term of Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.

THERMOGENESIS CORP.,

By: /s/ Matthew T. Plavan
Matthew T. Plavan
CFO & EVP, Business Development

Date: November 3, 2010

By: /s/ Harold J. Baker
Harold J. Baker
VP of Commercial Operations

Date: November 3, 2010

NANSHAN MEMORIAL MEDICAL INSTITUTE

By: /s/ Daniel Lu
Daniel Lu
President


Date: November 3, 2010

1

EXHIBIT I
STOCK GRANT MILESTONES

                                                                               
      Shares issued         Cumulative purchase over   Incremental           for
  Cumulative Purchase   the   purchases   Share   incremental   shares band  
term of the contract   per band   factor   purchases   issued     From   To    
                           
1
  $ —     $ 3,000,000     $ 3,000,000       0.0500       150,000       150,000  
2
  $ 3,000,001     $ 7,000,000     $ 3,999,999       0.0300       120,000      
270,000  
3
  $ 7,000,001     $ 13,000,000     $ 5,999,999       0.0214       128,400      
398,400  
4
  $ 13,000,001     $ 21,000,000     $ 7,999,999       0.0167       133,600      
532,000  
5
  $ 21,000,001     $ 31,000,000     $ 9,999,999       0.0136       136,000      
668,000  
6
  $ 31,000,001     $ 43,000,000     $ 11,999,999       0.0115       138,000    
  806,000  

Note: Shares to be issued at each quarter end. Number of shares to be issued
equals Share Factor times the incremental purchases from the relevant cumulative
purchases band above.

For purposes of clarity, here is an example calculation using the above table:
As of the end of the second year of the agreement, assume NMMI has purchased a
total of $7,000,000 of product from TG. That means NMMI would have been issued a
total of 270,000 shares of common stock as an incentive award, per Purchase Band
#2 above. Assume further, in the first quarter of the third year NMMI purchases
an incremental $500,000 of product. Given that NMMI’s cumulative Purchases are
now $7,500,000, the third Purchase band above is now applicable to the $500,000
of incremental purchases. Therefore, as of the end of the quarter, $500,000 x
.0214 = 10,700 shares are to be issued for that quarter’s performance.

2